Citation Nr: 1734485	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  13-24 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an increased rating in excess of 30 percent fora right knee disability from July 1, 2011.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. Nelson, Associate Counsel






INTRODUCTION

The Veteran served on active duty from November 1976 to November 1979.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The appeal was remanded by the Board in June 2015 to obtain outstanding treatment records, and provide a VA examination.  The appeal was then remanded in February 2016 for the RO to verify the Veteran's mailing address and afford him a VA examination.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

When this case was previously before the Board, it was remanded for the RO to ascertain the Veteran's correct mailing address.  Although there is a copy of a "clear report" address inquiry in the file (March 2016), it does not appear that the RO has followed through with the directive to verify the Veteran's current address.  Specifically, the Veteran has submitted a statement in support of claim form dated September 2015 with and address on [redacted] in Victoria, Texas as his address.  Additionally, the Veteran has submitted a photocopy of his driver's license, which also has the [redacted] address.  However, a [redacted] Victoria, Texas, address is the one on file.  All of the VA examination requests have been sent to the [redacted] address; nothing has been sent to the [redacted] address.

The Veteran asserts in his August 2013 substantive appeal that his right knee is worse and that the nerves in his leg are "messed up."  The Board notes also that the Veteran's last VA examination was in January 2012 and that he has never had an examination to address any neurological issues from the total replacement surgery on his service-connected right knee.  When a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  Snuffer v. Gober, 10 Vet. App. 400 (1997); VAOPGCPREC 11-95, 60 Fed. Reg. 43, 186 (1995).  

Finally, since the Veteran's last examination, the United States Court of Appeals for Veterans Claims (Court) has held that VA examiners must test for pain on active and passive motion, in weight-bearing and nonweight-bearing, and if possible with the range of the opposite undamaged joint.  Correia v. MacDonald, 28 Vet. App. 158 (2016). 

Based on the foregoing, the Board finds that a new examination is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Verify the Veteran's mailing address and telephone number using all available means, to include contacting any representative currently granted power of attorney. 

Specifically, ascertain whether [redacted], Victoria, Texas address is the Veteran's current address.  Update the Veteran's file with the correct address information.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of the nature, extent and severity of his right knee symptoms and the impact of the condition on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence

3.  Schedule the Veteran for an appropriate VA knee examination, to include any neurological examinations required to address the Veteran's right knee symptoms and determine the current severity of his disability.  The claims file and copies of all pertinent records should be made available to the examiner for review.  All indicated testing should be conducted.  

The examiner must test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing. 

The examiner should describe in detail, the presence or absence, and the extent, of any functional loss due to weakened movement, excess fatigability, incoordination, or pain on use and any impact on the Veteran's occupational functioning and daily activities.

The examiner should express an opinion as to whether pain or other manifestations occurring during flare-ups or with repeated use could significantly limit the functional ability of the affected part.  The examiner should portray the degree of any additional range-of-motion loss due to pain on use or during flare-ups.

4.  Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) and an opportunity to respond to the SSOC.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

